      Case: 3:15-cr-00038-jdp Document #: 267-1 Filed: 09/25/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA

              v.                                             Case No. 15-CR-38

SALLY IRIRI,

                        Defendant,

BANK OF AMERICA,

                        Garnishee Defendant.


         ORDER GRANTING APPLICATION FOR WRIT OF CONTINUING
                           GARNISHMENT


       Upon reviewing the application for writ of continuing garnishment filed with

this Court by the plaintiff, the United States of America,

       IT IS HEREBY ORDERED that the application of the United States of America for

a writ of continuing garnishment is hereby GRANTED.

       IT IS FURTHER ORDERED that the Clerk issue a writ of continuing garnishment

to the garnishee defendant, and its successors or assigns.

       Entered this        day of September 2019.


                                                 BY THE COURT:

                                                 _________________
                                                 JAMES D. PETERSON
                                                 District Judge
